 



Exhibit 10.1
NEENAH FOUNDRY COMPANY
EXECUTIVE RETIREMENT BENEFITS POLICY
May 1, 2005
Executive Retirement Benefits
Definitions:
The term “Executive” for purposes of this policy refers exclusively to those
employees of the Company with the title of Vice President or President.
The term “Neenah Foundry” for purposes of this policy refers exclusively to the
facilities located in Neenah Wisconsin and does not intend in any way to include
other subsidiaries of the Corporation.

I.   The Company provides post retirement Medical Insurance for the retiree and
his/her spouse to age 65. At age 65, the Company provides a Medicare Supplement
for both the retired Executive and his/her spouse. The Company pays 100% of the
premiums for such coverage for the lives of the retiree and his/her spouse.  
II.   The Company provides an Executive retiree life insurance policy. The
current policy is described on the attached schedule. The Company pays 100% of
the premiums for that policy.   III.   The Company provides retiring executives
with free and clear title to the retiring Executive’s Company car.   IV.   The
Company provides an Executive retiree medical reimbursement policy. This policy
is designed to reimburse for deductible medical expenses for the retiree and
spouse that are not covered by the post-retirement medical insurance. These
expenses would include deductibles, coinsurance, and other out-of-pocket
expenses, as well as other medical, vision, or dental expenses that are allowed
by the IRS. The policy does have a cap, which is currently set at $6,000 per
year. The Company pays 100% of the premiums for this policy.

(SIGNATURE) [c24117c2411701.gif]
Bill Barrett
President, CEO

 



--------------------------------------------------------------------------------



 



CONFIDENTIAL POLICY
Executives - Retirement Life Insurance Coverage
Definitions:
The term “Executive” for purposes of this policy refer exclusively to those
employees of the Company with the title of Vice President or President.
The term “Neenah Foundry” for purposes of this policy refer exclusively to the
facilities located in Neenah Wisconsin and does not intend in any way to include
other subsidiaries of the Corporation.

          Number of full-time active years of service     between date first
appointed to an Executive     position and age 65 (or actual retirement date if
  Percentage earlier) rounded to the next full Year   Factor
25 or over
    25 %
20 but less than 25
    20 %
15 but less than 20
    15 %
10 but less than 15
    10 %
Less than 10
    5 %

The amount of insurance effective on the Executive’s retirement will be the
amount in effect prior to retirement multiplied by the appropriate percentage
from the table, rounded to the nearest $1,000.
On the 1st anniversary of the “Executives” retirement, his/her insurance amount
will be further reduced by 10% (to the nearest $1,000). On the 2nd and
subsequent anniversaries of his/her retirement, the insurance amount will be
reduced by the same dollar amount as on the 1st anniversary. The minimum retiree
life amount will be $5,000.
Executives working beyond age 65 — Life insurance amount
On the 1st day of the month following the Executives 65th birthday, the under
age 65 amount will be reduced by 8%, rounded to the nearest $1 ,000.
Annually thereafter, on the anniversary of the first reduction, the insurance
will be further reduced by the same dollar amount as the first 8% reduction
until age 70 is attained. On the first of the month following the Executives
retirement or age 70, whichever first occurs, the amount of insurance will be
reduced to the amount that would have been in force had he/she retired at age
65.
Minimum Life Amount $5,000

 